Citation Nr: 0215430	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-11 304	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of 
bilateral hip replacements.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on confirmed active duty from October 1958 
to October 1960 and from October 1961 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for a low back conditions and residuals of bilateral hip 
replacements.  

The Board previously remanded these matters in May 2001.  The 
additional development requested by the remand has been 
completed and the case is once again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained. 

2.  The veteran's current low back and bilateral hip 
disabilities were first manifested many years after service.  

3.  The preponderance of the evidence is against finding that 
either a low back condition or a bilateral hip condition is 
related to an in-service low back contusion.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  A bilateral hip disability was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1131, 5103A, 
5107; 38 C.F.R. § 3.303; 66 Fed.Reg. 45620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations:

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of May 2001, the veteran was 
afforded a VA examination to determine the current nature and 
etiology of any diagnosed low back or hip disorder.  The 
examination included a review of the veteran's claims folder 
and addressed the question central to the issue on appeal.  
In July 2001, the RO contacted the veteran and asked him to 
identify healthcare providers that had treated him since 
discharge from service.  Treatment records were obtained from 
Terence M. Lenhardt, M.D., Ph.D., Mark D. Gibson, M.D., 
Arnot-Ogden Medical Center and the Social Security 
Administration.  No additional records have been identified 
as being absent from the record.  Accordingly, the Board 
finds that the RO complied with the remand order to the best 
of their ability.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for back and hip disorders.  He was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the current nature 
and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award service, as well as notice 
that the appellant could still submit supporting evidence.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, a merits based review may be 
conducted.

Background and Analysis:

The veteran contends that his current low back and bilateral 
hip disorders are related to an injury in service in April 
1962.  

In this regard, his service medical records reflect that in 
April 1962 he reported for medical treatment with complaints 
of back pain for one week.  He apparently, had fallen and 
landed on his low back during a softball game.  He was 
diagnosed with a contusion of the lower back, sacro-iliac 
arthralgia and placed on light duty.  At his separation 
examination in May 1962, the veteran reported this injury to 
his low back and indicated that he still had a tight feeling 
with slight soreness in lower right portion of his back.  An 
orthopedic consultation, however, was negative for a residual 
low back disability.  He was cleared for separation.  

There are no records associated with the claims folder from 
May 1962 to August 1997 showing treatment for a low back or 
hip disorder.  In September 1997, the veteran reported to 
Kevin M. Coughlin, M.D. with complaints of bilateral hip pain 
and lower back discomfort.  The examiner noted a history of 
low back pain for two years.  Radiographs from August 1997 
were interpreted to show narrowed L4-L5 disc space, mild 
Grade 1 spondylolisthesis or subluxation of L4 on L5 and 
underlying spondylolysis right L5 level with severe facet 
joint arthritis at L5-S1.  Examination of the hips revealed 
significant hip osteoarthritis.  

A private March 1988 lumbar x-ray examination reported that 
results were unchanged from a previous x-ray of August 1997.  
However, examination of the hips showed severe bilateral hip 
degeneration.  

In August 1998, the veteran reported to Mark D. Gibson, M.D. 
that he suffered from low back pain for several years.  
Later, in February 1999, Dr. Gibson noted that the appellant 
suffered from arthritic back problems. 

In October 1998, the veteran underwent a left total hip 
arthroplasty. 

In a Social Security Disability questionnaire dated in 
January 1999, the veteran reported that the original pain in 
his back developed "several years ago (more than 5 years)".  
He reported that he first experienced hip pain in the summer 
of 1997.  At a Social Security Disability examination in 
March 1999, the veteran reported problems with his hips and 
back for a "good many years."  After examination he was 
diagnosed with degenerative disc disease of the lumbar spine 
by history, status post left hip arthroplasty and 
degenerative arthritis of the right hip.  

A March 1999 note from Dr. Lenhardt diagnosed low back pain 
with radiographic evidence of osteoarthritis with L4-L5 
spondylolisthesis, severe L5-S1 facet joint arthritis, and 
stenosis of the L5 neural foramen.  Bilateral hip arthritis 
was opined to be a contributor to the appellant's low back 
pain.
 
In April 1999, he underwent a right total hip arthroplasty.  
Post-operative treatment notes from Dr. Gibson from May 1999 
to October 2000 indicate that the right and left hip 
operations had been a success.  

In June 1999, Dr. Gibson noted that the veteran related 
arthritis of the hip to a 1988 fall which, in part, caused a 
hematoma of the back.  Later, an annotated copy of this same 
letter was received with pen and ink changes reflecting a 
date of 1962 vice 1988.  In each letter Dr. Gibson 
"supposed" if there was an injury to the hip at that time, 
the appellant's total hip arthroplasty "could be related to 
the fall."  Dr. Gibson, however, also opined that such a 
relationship would be "very difficult" to prove within a 
reasonable degree of medical certainty.  

The veteran was seen for a VA examination in February 2002.  
He reported that in 1962 he fell on his back while running.  
He was treated with physical therapy and light duty for three 
weeks and returned to duty.  Postservice he was employed in a 
glass factory for 38 years.  He lost no time as a result of a 
back or hip condition until 1999 when his hips wore out.  
Presently, he reports low back with prolonged standing or 
sitting.  He had no pain, stiffness or swelling of the hips.  
He treated his back with Tylenol and he walked daily.  
Examination of the low back resulted in a diagnosis of 
degenerative arthritis of the spine with some 
spondylolisthesis and degenerative disc disease at L2 and L5.  
Examination of the hips resulted in a diagnosis of bilateral 
hip replacements.  

The examiner opined that a fall on the back in 1962 was not 
related to the veteran's current back condition or cause a 
bilateral hip disability.  The examiner noted that there was 
no record of treatment of a back condition for 38 years 
following service.  He further opined that his back condition 
was due to age and his hip condition due to aseptic necrosis 
of the heads of the femur.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Service connection also may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303.

The Board must determine whether a preponderance of the 
evidence supports the claim or whether all of the evidence is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  In making this 
determination, the Board must weigh the evidence and, in so 
doing, may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

After careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  In this regard, the evidence indicates 
that although, the veteran suffered a low back contusion in 
service there is no evidence that such injury resulted in a 
chronic disability in service or after service.  Service 
medical records reflect that after a being assigned to a 
period of light duty, the veteran returned to full service 
without later incident.  The veteran did note the injury at 
his discharge examination, however, no residual disability 
was found on examination.  

Further, there is no evidence from the period immediately 
following service until the late 1990's that the veteran 
suffered from a low back or hip disability.  The veteran's 
admission in his Social Security Disability application 
record the start of hip pain to 1997 and back pain for a 
"good many years," is not the same as stating that the 
disorder existed for almost four decades.

Additionally, the Board finds VA examination of February 2002 
to be of greater probative value.  Therein, the examiner 
opined that the veteran's low back and bilateral hip 
condition were not related to an incident in service.  The 
opinion was based upon a review of the claims folder, a 
history and a physical examination of the veteran.  

The Board has carefully considered the opinion of Dr. Gibson 
that indicated that the veteran's hip and back disorders 
"could be" related to an injury in service.  However, 
first, the examiner's opinion is based upon a presumption 
that there was an injury to the hips in service.  He states, 
"if there was an injury to the hips" there could be a 
relationship to his current hip condition.  However, there is 
no competent evidence to indicate such an injury to his hips 
occurred.  Additionally, the examiner's opinion that a 
current hip and back disorder "could be" related or that 
there "may be" some relationship makes the opinion of the 
examiner too speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus). See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  As such, Dr. Gibson's 
opinion is of limited probative weight, and is outweighed by 
the February 2002 VA examination report.  

Accordingly, the benefit sought on appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disorder and for residuals 
of bilateral hip replacements is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

